Judgment, Supreme Court, Bronx County (Lucy Billings, J.), entered on July 1, 2008, inter alia, after a jury trial on the issue of damages, awarding infant plaintiff $1.5 million for past pain and suffering, $1.5 million for future pain and suffering and $110,783 over four years for future medical expenses, upon plaintiffs stipulation, in lieu of a new trial on future medical expenses, to reduce that award from $133,000 to $110,783, unanimously affirmed, without costs.
Infant plaintiff was injured when, while attempting to exit defendant’s train, the door closed on her right foot and she was dragged along the length of the platform as the train departed from the station. As a result of the accident, infant plaintiff, who was 10 years old at the time, sustained, inter alia, a distal tibia fracture which resulted in one leg being 20 millimeters shorter than the other, repeated knee dislocation with concomitant pain, second degree burns on 10% of her body from scraping on the cement platform, as well as permanent scarring and severe psychological injuries. Under the circumstances, the awards of $1.5 million for past pain and suffering and $1.5 million for future pain and suffering did not deviate materially from what would be reasonable compensation (CPLR 5501 [c]; see e.g. Lopez v Gomez, 305 AD2d 292 [2003]; Carl v Daniels, 268 AD2d 395 [2000], lv denied 96 NY2d 704 [2001]).
The award of $110,783 for future medical expenses for four years was properly reduced by the trial court from $133,000 in light of the evidence before it, and we find no basis for a further reduction. Concur—Tom, J.P., Buckley, Catterson, Freedman and Abdus-Salaam, JJ.